DETAILED ACTION
This office action is a response to the amendment and arguments filed on February 24, 2021.
Claims 1-14 are pending.
Claims 1-4, 6-11, 13 and 14 are rejected.
Claims 5 and 12 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-11, 13 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below according to the amended claims (See Office Action).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. U.S. Patent Application Publication 2018/0206093, hereinafter Jain, in view of Huang et al. U.S. Patent Application Publication 2018/0176340, hereinafter Huang.

Regarding Claim 1 and 8, Jain discloses a first network node and method for facilitating communication between a non-IP system and an IP system (Abstract; Figure 1, 6 and 10; Paragraph [0016] methods, systems, and apparatuses for providing a Cellular Internet of Things (CIoT) architecture particularly suited to non-IP data delivery (NIDD)) comprising:
one or more receivers operatively coupled to one or more processors, the one or more receivers configured to receive non-IP data from a wireless transmit/receive unit (WTRU) including a header with a service ID (Figure 6; Paragraph [0041-0055] Machine originating 
and one or more transmitters operatively coupled to the one or more processors configured to transmit an IP data packet to a destination server outside of the non- IP system wherein the IP data packet includes the service ID. (Figure 6; Paragraph [0041-0055] The CIoT-eNB 104 forwards the CI-AP data message to the C-GW 106. Inherent addressing which will direct the data received to appropriate gateway device; The RRC data message may include header and payload data. Within the header, if not already done by the application, the UE may fill the "SENDER" field with its CIoT International Mobile Subscriber Identify (C-IMSI) (if known) or unmodified International Mobile Subscriber Identify (IMSI) or External ID [Device ID] (if known) and places the Service Capability Server/Application Server (SCS/AS) ID [Service ID] in the "RECEIVER" field. The sub address field may include the identity of the application. The UE may perform any wanted security functions, i.e. integrity protection and/or encryption, if not already done by the application. [0047] A Receiver ID can be in the Fully Qualified Domain Name (FQDN) format. The SCEF may maintain an IP tunnel towards the specific SCS/AS and map the FQDN to the Receiver ID). 
Jain fails to disclose the one or more receivers configured to receive an IP address from a second network node, wherein the IP address is associated with the WTRU; and wherein the non-IP data is transformed into the IP data packet using the received IP address.
IP address assignment for the UE, and an assigned IP address is used by the AS to address the UE, and is used for bearer association and mapping; The non-IP data bearer information may include information such as an EPS bearer identity, a P-GW address, and a TEID; The UE provides the non-IP data transmission information to the core network, and the core network node determines IP address assignment for the UE and performs bearer establishment, according to the non-IP data transmission information provided by the UE. Non-IP data can be transmitted between the UE and the AS based on the non-IP data bearer that is established by means of negotiation.; That is an IP address associated with the WTRU is obtained from a second network node in which non-IP data can be transmitted between the UE and the AS based on the non-IP data bearer that is established by means of negotiation.);
 and wherein the non-IP data is transformed into the IP data packet using the received IP address (Figure 16; Paragraph [0081 and 0087] Packet translation is performed according to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jain with the teachings of Huang. Huang provides a solution which enables converting a data packet according to specific non-IP data transmission, where a sending party and a receiving party support different protocols, and improving negotiation capability of parties with stronger operability and high practicality (Huang Abstract; Paragraph [0002-0010 and 0087]). 

Regarding Claim 4 and 11, Jain in view of Huang disclose the first network node and method of Claim 1 and 8. Jain in view of Huang further disclose wherein the one or more processors and the one or more receivers are further configured to receive a registration request from the WTRU including the service ID (Jain Figure 6; Paragraph [0041-0055] RRC and NAS messages for registration including service ID).

Claim 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Huang as applied to claim 1 and 8 above, and further in view of Kavanaugh et al. U.S. Patent Application Publication 2012/0203909, hereinafter Kavanaugh. 

Regarding Claim 2 and 9, Jain in view of Huang disclose the first network node and method of Claim 1 and 8. Jain in view of Huang disclose different device IDs but fail to disclose wherein the header also includes a device ID, wherein the device ID is selected from the group comprising of a text string, a universal resource indicator (URI), an IMEI, or a public cryptography key.
However, Kavanaugh more specifically teaches wherein the device ID is selected from the group comprising of a text string, a universal resource indicator (URI), an IMEI, or a public cryptography key (Paragraph [0038] The network identifier may be non-IP based. In cellular private networks, examples of non-IP based network identifiers may include the MSISDN, the International Mobile Subscriber Identity (IMSI), the International Mobile Equipment Identifier (IMEI) or the Integrated Circuit Card ID (ICCID) associated with the network device. As such, the public network device identifiers may be used in association or in place of MSISDNs or other forms of network identifiers, for example. Accordingly, services such as SMS, a Unstructured Supplementary Service Data (USSD), Multimedia Messaging Service (MMS), Cell Broadcasting Service (CBS), paging and so forth in cellular network systems which are today dependent on non-IP based network identifiers may be employed to forward data in the private network and/or the private network may be configured to employ PNDIs for such services rather than MSISDNs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jain in view of Huang with the teachings of Kavanaugh. Kavanaugh provides a solution for providing forwarding of data between network devices and for efficient communication and substantially reduced network .

Claim 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Huang as applied to claim 1 and 8 above, and further in view of Chaskar U.S. Patent Application Publication 2004/0081120, hereinafter Chaskar.

Regarding Claim 3 and 10, Jain in view of Huang disclose the first network node and method of Claim 1 and 8. Jain in view of Huang fail to explicitly disclose wherein the service ID is selected from the group comprising of a text string, a universal resource indicator (URI), an IMEI, or a public cryptography key.
However, Chaskar more specifically teaches wherein the service ID is selected from the group comprising of a text string, a universal resource indicator (URI), an IMEI, or a public cryptography key (Paragraph [0076] Communication between the network server and the location tracker, or between the SCS and the location tracker, may occur over a proprietary interface or over a standard interface. non-IP networks and messaging protocols where the originator and/or receiver of a message can be specified using Uniform Resource Locators (URLs) or Universal Resource Identifiers ( URIs)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jain in view of Huang with the teachings of Chaskar. Chaskar provides a solution which allows user to process the received pre-programmed messages and may reside in the network or in the mobile terminal depending on the .

Claim 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Huang as applied to claim 1 and 8 above, and further in view of Arad et al. U.S. Patent 7,697,422, hereinafter Arad.

Regarding Claim 6 and 13, Jain in view of Huang disclose the first network node and method of Claim 1 and 8. Jain in view of Huang fail to explicitly disclose wherein the header includes a priority field.
However, Arad more specifically teaches wherein the header includes a priority field (Arad Column 17 [Line 6-59] discloses quality of service marking for non-IP packets in which for tagged non-IP packets, the QoS Profile Index is set according to User Priority).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jain in view of Huang with the teachings of Arad. Arad provides a solution in which the modification of the external QoS attribute can be prevented, thereby preserving the external QoS attribute in an unchanged state on egress from the network device (Arad Abstract; Column 1 and 2).

Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Huang as applied to claim 4 and 11 above, and further in view of 3GPP TR 23.720 V13.0.0 “3rd Generation Partnership Project; Technical Specification Group Services and System .

Regarding Claim 7 and 14, Jain in view of Huang disclose the first network node and method of Claim 4 and 11. Jain in view of Huang disclose a registration request but fail to explicitly disclose wherein the registration request also includes one or more of a low-mobility indication, a non-IP data device indication, an outgoing data only flag, an incoming data only flag, or an outgoing and incoming data flag.
	However, 3GPP TR 23.720 teaches wherein the registration request also includes one or more of a low-mobility indication, a non-IP data device indication, an outgoing data only flag, an incoming data only flag, or an outgoing and incoming data flag (Section 6.2.1.2 and 6.2.1.3 Mobile originated small data transfer in which during the attach procedure process the Mobile device will indicate a non-IP data type or SMS data type to indicate it wishes to register for non-IP data transmission).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jain in view of Huang with the teachings of 3GPP TR 23.720. 3GPP TR 23.720 provides mutual agreed upon standards for efficient support of infrequency small data transmission for Cellular IoT and support for non-IP data (Section 1 and 6.2).

Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claims 5 and 12, the prior art of record fail to disclose alone or in any reasonable combination, as required by the dependent claim, “wherein the one or more processors and the one or more transmitters are further configured to send a request for configuration information to a gateway device based on the registration request, and receive configuration information from the gateway device including a forwarding table, wherein the request for configuration information includes a device ID, the service ID, and a network node address.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414